The Supreme Court affirmed the judgment of the Common Pleas on the 14th of April, 1884, in the following opinion:
Per Curiam.
The facts fouad clearly justified the conclusion of law at which the Court arrived. The statement of interest account shows a computation much in excess of the legal rate of interest. No ingenious device of attempting to interweave other matters can relieve the case from its usurious features. It is found as a fact that a sum largely in excess of the legal rate of interest was paid as interest on the debt secured by the. mortgage, and in pursuance of an agreement made at the time the money was loaned. There was no error in entering judgment in favor of the defendant.
Judgment affirmed.